DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
		As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
	(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
	(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
	(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
		Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
		Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
		Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a detector, a reference signal (RS) remover, a layer demapper, a soft demapper in claim 13; a despreader, detector in claim 14, a descrambler, detector in claim 15, a combiner, detector in claim 16, detector in claims 19-21.
		Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
		If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it recites generic placeholders (a detector, a reference signal (RS) remover, a layer demapper, a soft demapper) performing related functions without reciting sufficient structure to perform the functions.
A detector, a reference signal (RS) remover, a layer demapper, and a soft demapper are generic placeholders that do not specify any structure and the specification also does not provide any structure(s) associated with the claimed detector, reference signal (RS) remover, layer demapper, and soft demapper. Therefore, it is not clear which structure/hardware performs the functions of the claimed detector, reference signal (RS) remover, layer demapper, and soft demapper.
		Claims 14-21 depend upon claim 13 and thereby, are rejected for the reasons discussed above with respect to claim 13.
		Claim 1 recites to detect “a third processing type from a first and a second processing types associated with a received uplink transmission”. Claim detects a third processing type and does not define that the third processing type is same as one of the first processing type and the second processing type. According to claim limitation, a first and a second processing types are available and a third processing type is detected from the available first and second processing types. When a third processing type is not included in the available processing types (“detecting a third processing type from a first and a second processing types”), how can the third processing type be detected from the available first and second processing types. Claim does not recite to determine/create a third processing type from the first and second processing types. When an option (i.e. third processing type) is not included in the available options (first and second processing types), how can that option (third processing type) being detected from the available options (first and second processing types). Moreover, specification discloses to detect a third processing type from the first, second and third processing types (Fig. 2). Therefore, the limitation to detect “a third processing type from a first and a second processing types associated with a received uplink transmission” is not clear.
		Claims 2-12 depend upon claim 1 and thereby, are rejected for the reasons discussed above with respect to claim 1. 
		Claim 28 recites limitation similar to claim 1 above and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claims 29-31 depend upon claim 28 and thereby, are rejected for the reasons discussed above with respect to claim 28. 
		Claim 13 recites a limitation (“a detector that detects a third processing type from a first and a second processing types associated with a received uplink transmission”) similar to claim 1 above and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claims 14-21 depend upon claim 13 and thereby, are rejected for the reasons discussed above with respect to claim 13. 
		Claim 22 recites to detect “a second processing type from a first and a third processing types associated with a received uplink transmission”. As like claim 1, claim 22 detects a second processing type from a list of available processing types (a first and a third processing types) when the second processing type is not included in the available processing types. When an option (i.e. second processing type) is not included in the available options (first and third processing types), how can that option (second processing type) being detected from the available options (first and third processing types). Moreover, specification discloses to detect a second processing type from the first, second and third processing types (Fig. 2). Therefore, the limitation to detect “a second processing type from a first and a third processing types associated with a received uplink transmission” is not clear.
		Claims 23-27 depend upon claim 22 and thereby, are rejected for the reasons discussed above with respect to claim 22.
		Claim 4 recites to skip “demap of remaining resource elements of the uplink transmission into two or more layers”. Claim does not define what resource elements are the remaining resource elements. Remaining resource elements should be the resource elements left/existing after using/processing (i.e. demapping) a part of the total resource elements. However, claim does not provide any definition of the remaining resource elements and without properly defining the remaining resource elements, the remaining resource elements can not be identified to perform the claimed skipping operation. Therefore, it is not clear how to perform the skipping operation on the remaining resource elements when the remaining resource elements are not properly defined. Moreover, specification discloses to skip layer demapping for the third processing type (Fig. 2, Fig. 4). When claim recites to skip layer demapping of remaining resource elements, it seems layer demapping is performed on some resource elements and it (layer demapping) is skipped on the rest of the resource elements (resource elements left/remained after layer demapping a part of the resource elements). Performing layer demapping of a part of the resource elements in the third processing type (performing layer demapping of some resource elements and skipping layer demapping on the remaining resource elements) may raise written description issue because specification discloses to skip layer demapping for the third processing type (Fig. 2, Fig. 4). As the claim does not properly define the remaining resource elements, the claim limitation to skip “demap of remaining resource elements of the uplink transmission into two or more layers” is not clear. 
		Claim 13 recites a limitation (“to bypass operation of demap remaining resource elements of the uplink transmission into two or more layers when the detector detects the third processing type”) similar to claim 4 above. As like claim 4, claim 13 does not define the remaining resource elements and therefore, claim 13 is rejected for the reasons discussed above with respect to claim 4 above. 
		Claim 13 further recites “to bypass performance of removal to the received uplink transmission”. Claim does not define what removal operation is bypassed or what removing operation is not performed.  
		Claim 13 recites to skip layer demapping of the uplink transmission into two or more layers (“a layer demapper coupled to the detector and configured to bypass operation of demap remaining resource elements of the uplink transmission into two or more layers when the detector detects the third processing type”). According to claim limitation, the uplink transmission is not demapped into two or more layers as the layer demapping operation is skipped. However, claim 13 further recites that a soft demapper produces soft-demapped bits by performing soft demapping of the two or more layers (“a soft demapper coupled to the detector and configured to soft-demap the two or more layers to produce soft-demapped bits, when the detector detects a third processing type”). When the soft demapper produces soft-demapped bits by performing soft demapping of the two or more layers, then the layer demapping operation is not skipped.  Therefore, it is not clear how the soft demapper generates soft-demapped bits by soft-demapping the two or more layers of the uplink transmission when the layer demapping of the uplik transmission (into two or more layers) is skipped.
		Claims 23 and 30 recite limitation (skipping demap of remaining resource elements) similar to claim 4 above and do not provide any definition of the “remaining resource elements” as like claim 4. Therefore, claims 23 and 30 are rejected for the reasons discussed above with respect to claim 4 above.
		Claim 10 recites the limitation "the combined bits" in line 2.  There is insufficient antecedent basis for this limitation in the claim.












 Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3-16, 18, 20, 21, 28, 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US 20160295561 A1, hereinafter referred to as Papasakellariou) in view of Boudreau et al (US 20120184218 A1, hereinafter referred to as Boudreau).
		Re claim 1, Papasakellariou teaches a method (Abstract), comprising:
	(i) detecting a third processing type (third approach including CRC in HARQ-ACK information, Par 0143 and eNB retrieves UCI by performing CRC check, Fig. 6, Fig. 22) from a first and a second processing types associated with a received uplink transmission (first, second, third, fourth approach as disclosed in Par 0139-0143) (Fig. 6, Fig. 22, Par 0069, Par 0078-0080, Par 0139-0143, Par 0173-0175);
	(iii) descrambling the demodulated data to produce descrambled data (descrambling the demodulated data) (Fig. 6, Par 0079-0080 --- Papasakellariou descrambles demodulated data, but does not disclose to descramble soft-demapped data); and
	(iv) processing the descrambled data to generate uplink control information (UCI) (rate matching, decoding, CRC checking the descrambled data) (Fig. 6, Fig. 22, Par 0079-0080, Par 0174-0175).
		Papasakellariou does not explicitly disclose 
	(ii) soft-demapping the received uplink transmission to produce soft-demapped data in response to computing log-likelihood ratio (LLR);
		Re component (ii), Boudreau teaches 
	(ii) soft-demapping the received uplink transmission to produce soft-demapped data in response to computing log-likelihood ratio (LLR) (demodulator producing soft output values comprising log-likelihood ratios) (Fig. 2, Par 0006, Par 0023, Par 0057-0059).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Papasakellariou by including soft-demapping the received uplink transmission to produce soft-demapped data in response to computing log-likelihood ratio (LLR), as taught by Boudreau for the purpose of efficiently communicating uplink signals to reduce bandwidth consumption, as taught by Boudreau (Par 0004-0006).
		Papasakellariou discloses to demodulate the received uplink signal and descramble the demodulated data. Boudreau teaches that the demodulation of the received uplink signal produces soft output values comprising log-likelihood ratios. Therefore, Papasakellariou in view of Boudreau discloses to descramble the soft-demapped data (demodulator producing soft output values, Reference Boudreau) to produce descrambled data.
		Claim 28 recites an apparatus performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claim 3, Papasakellariou teaches bypassing a reference signal or symbol (RS) remover for skipping removal of resource elements containing reference signals from the uplink transmission (Fig. 6, Fig. 22, Par 0079-0080, Par 0174-0175 --- skipping removal of resource elements containing reference signals from the uplink transmission is considered as not performing removal of resource elements containing reference signals. Papasakellariou does not perform removal of resource elements containing reference signals from the uplink transmission).
		Re claim 4, Papasakellariou teaches bypassing a layer demapper for skipping demap of remaining resource elements of the uplink transmission into two or more layers (Fig. 6, Fig. 22, Par 0079-0080, Par 0174-0175 --- skipping demap of remaining resource elements of the uplink transmission into two or more layers is considered as not performing demapping of remaining resource elements of the uplink transmission into two or more layers. Papasakellariou does not perform demapping of remaining resource elements of the uplink transmission into two or more layers).
		Re claim 5, Papasakellariou teaches that bypassing a layer demapper includes bypassing removal of phase tracking reference signals (“PTRS”) (Fig. 6, Fig. 22, Par 0079-0080, Par 0173-0175 --- bypassing removal of phase tracking reference signals is considered as not performing removal of phase tracking reference signals. Papasakellariou does not perform removal of phase tracking reference signals).
		Re claim 6, Papasakellariou teaches that bypassing a layer demapper includes bypassing removal of demodulation reference signals (“DMRS”) (Fig. 6, Fig. 22, Par 0079-0080, Par 0173-0175 --- bypassing removal of demodulation reference signals is considered as not performing removal of demodulation reference signals. Papasakellariou does not perform removal of demodulation reference signals).
		Re claim 7, Papasakellariou teaches that bypassing a layer demapper includes bypassing removal of discontinuous transmissions (“DTX’’) (Fig. 6, Fig. 22, Par 0079-0080, Par 0173-0175 --- bypassing removal of discontinuous transmissions (“DTX’’) is considered as not performing removal of discontinuous transmissions (“DTX’’). Papasakellariou does not perform removal of discontinuous transmissions (“DTX’’)).
		Re claim 8, Papasakellariou teaches to combine the descrambled bits to form combined bits (obtaining HARQ-ACK/UCI from the descrambled bits) (Fig. 6, Fig. 22, Par 0079-0080, Par 0142, Par 0174-0175).
		Re claims 9, 18, Papasakellariou teaches to receive the uplink transmission from user equipment in one of a fourth generation (4G) or fifth generation (5G) wireless network (5G, LTE communication between the UE and eNB) (Par 0044).
		Re claim 10, Papasakellariou teaches to extract UCI information from the combined bits (obtaining HARQ-ACK/UCI from the descrambled bits) (Fig. 6, Fig. 22, Par 0079-0080, Par 0142, Par 0174-0175).
		Re claim 11, Papasakellariou teaches to bypass a despreader for skipping despread of new radio (NR) PUCCH format 4 (Fig. 6, Fig. 22, Par 0079-0080, Par 0173-0175 --- skipping despread of new radio (NR) PUCCH format 4 is considered as not performing despreading of new radio (NR) PUCCH format 4. Papasakellariou does not perform despreading of new radio (NR) PUCCH format 4).
		Re claims 12, 21, 31, Papasakellariou teaches to identify the received uplink transmission from a wireless network configured for one of 4G LTE DFT-s-OFDM or 4G LTE sub-PRB allocation (UL signal using DFT-s-OFDM) (Par 0044, Par 0074, Par 0092).
		Re claim 13, Papasakellariou teaches an apparatus (eNB) (Fig. 1, Fig. 3), comprising:
	(i) a detector (controller/Processor, Fig. 3) that detects a third processing type (third approach including CRC in HARQ-ACK information, Par 0143 and eNB retrieves UCI by performing CRC check, Fig. 6, Fig. 22) from a first and a second processing types associated with a received uplink transmission (first, second, third, fourth approach as disclosed in Par 0139-0143) (Fig. 6, Fig. 22, Par 0062-0064, Par 0069, Par 0078-0080, Par 0139-0143, Par 0173-0175);
	(ii) a reference signal (RS) remover (controller/Processor, Fig. 3) coupled to the detector and configured to bypass performance of removal to the received uplink transmission when the detector detects the third processing type (third approach retrieving UCI by performing CRC check, Fig. 6, Fig. 22) (Fig. 6, Fig. 22, Par 0062-0064, Par 0079-0080, Par 0174-0175 --- skipping removal of resource elements containing reference signals from the uplink transmission is considered as not performing removal of resource elements containing reference signals. Papasakellariou does not perform removal of resource elements containing reference signals from the uplink transmission);
	(iii) a layer demapper (controller/Processor, Fig. 3) coupled to the detector and configured to bypass operation of demap remaining resource elements of the uplink transmission into two or more layers when the detector detects the third processing type (Fig. 6, Fig. 22, Par 0062-0064, Par 0079-0080, Par 0174-0175 --- skipping demap of remaining resource elements of the uplink transmission into two or more layers is considered as not performing demapping of remaining resource elements of the uplink transmission into two or more layers. Papasakellariou does not perform demapping of remaining resource elements of the uplink transmission into two or more layers); 
	(iv) a soft demapper (demodulation (Fig. 6) performed by the controller/Processor of Fig. 3) coupled to the detector and configured 
		Papasakellariou does not disclose to soft-demap the two or more layers to produce soft-demapped bits.
		Boudreau teaches to soft-demap the two or more layers to produce soft-demapped bits (demodulator producing soft output values comprising log-likelihood ratios) (Fig. 2, Par 0006, Par 0023, Par 0057-0059).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Papasakellariou by including the step to soft-demap the two or more layers to produce soft-demapped bits, as taught by Boudreau for the purpose of efficiently communicating uplink signals to reduce bandwidth consumption, as taught by Boudreau (Par 0004-0006).
		Papasakellariou discloses to demodulate the received uplink signal and descramble the demodulated data. Boudreau teaches that the demodulation of the received uplink signal produces soft output values comprising log-likelihood ratios. Therefore, Papasakellariou in view of Boudreau discloses to soft-demap the two or more layers to produce soft-demapped bits, when the detector detects a third processing type.
		Re claim 14, Papasakellariou teaches a despreader coupled to the detector (controller/Processor, Fig. 3) and configured to skip operation of dispreading the received uplink transmission to produce despread bits when the detector detects the third processing type (Fig. 6, Fig. 22, Par 0079-0080, Par 0173-0175 --- skipping  operation of dispreading the received uplink transmission is considered as not performing despreading of the received uplink transmission. Papasakellariou does not perform despreading of the received uplink transmission).
		Re claim 15, Papasakellariou teaches a descrambler coupled to the detector (controller/Processor, Fig. 3, Fig. 6) and configured to descramble the soft-demapped bits (demodulated bits) to produce descrambled bits (Fig. 6, Par 0079-0080).
		Re claim 16, Papasakellariou teaches a combiner coupled to the detector (controller/Processor, Fig. 3) and configured to combine the descrambled bits and extracts uplink control information (UCI) (obtaining HARQ-ACK/UCI from the descrambled bits) (Fig. 6, Fig. 22, Par 0079-0080, Par 0142, Par 0174-0175).
		Re claim 20, Papasakellariou teaches to identify the second processing type when the received uplink transmission is received from a wireless network configured for one of 5G NR DFT-s-OFDM or 5G NR CP- OFDM (UL signal using DFT-s-OFDM) (Par 0044, Par 0074, Par 0092).
		Re claim 30, Papasakellariou teaches means for bypassing a reference signal or symbol (RS) remover for skipping removal of resource elements containing reference signals from the uplink transmission (Fig. 6, Fig. 22, Par 0079-0080, Par 0174-0175 --- skipping removal of resource elements containing reference signals from the uplink transmission is considered as not performing removal of resource elements containing reference signals. Papasakellariou does not perform removal of resource elements containing reference signals from the uplink transmission); and means for bypassing a layer demapper for skipping demap of remaining resource elements of the uplink transmission into two or more layers (Fig. 6, Fig. 22, Par 0079-0080, Par 0174-0175 --- skipping demap of remaining resource elements of the uplink transmission into two or more layers is considered as not performing demapping of remaining resource elements of the uplink transmission into two or more layers. Papasakellariou does not perform demapping of remaining resource elements of the uplink transmission into two or more layers).
9.	Claims 2, 19, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou and Boudreau as applied to claim 1 above and further in view of Yin et al (US 20190052422 A1, hereinafter referred to as Yin).
		Re claims 2, 29, Papasakellariou teaches that detecting a third processing type (third approach to retrieve UCI by performing CRC check) includes differentiating uplink transmission between a PUCCH format 3 and a PUCCH format 4 (Par 0173-0175).
		Papasakellariou does not disclose that detecting a third processing type includes differentiating uplink transmission between a fourth generation (4G) transmission and a fifth generation (5G) transmission.
		Yin teaches to use PUCCH format 3 in a fourth generation (4G) transmission and PUCCH format 4 in a fifth generation (5G) transmission (Par 0090, Par 0104-0105).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Papasakellariou by including the step to use PUCCH format 3 in a fourth generation (4G) transmission and PUCCH format 4 in a fifth generation (5G) transmission, as taught by Yin for the purpose of providing a communication structure to “improve communication flexibility and/or efficiency”, as taught by Yin (Par 0005, Par 0058).
		Papasakellariou teaches that detecting a third processing type  includes differentiating uplink transmission between a PUCCH format 3 and a PUCCH format 4. Yin discloses to use PUCCH format 3 in a fourth generation (4G) transmission and PUCCH format 4 in a fifth generation (5G) transmission. Therefore, Papasakellariou in view of Yin discloses that detecting a third processing type includes differentiating uplink transmission between a fourth generation (4G) transmission and a fifth generation (5G) transmission.
		Re claim 19, Papasakellariou does not explicitly disclose to identify the first processing type when the received uplink transmission is received from a wireless network configured for fifth generation (5G) new radio (NR) PUCCH format 4.
		Yin teaches to identify the first processing type when the received uplink transmission is received from a wireless network configured for fifth generation (5G) new radio (NR) PUCCH format 4 (PUCCH format 4 in a fifth generation (5G) transmission) (Par 0090, Par 0104-0105).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Papasakellariou by including the step to identify the first processing type when the received uplink transmission is received from a wireless network configured for fifth generation (5G) new radio (NR) PUCCH format 4, as taught by Yin for the purpose of providing a communication structure to “improve communication flexibility and/or efficiency”, as taught by Yin (Par 0005, Par 0058).
10.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou and Boudreau as applied to claim 1 above and further in view of Chan (US 20110300849 A1, hereinafter referred to as Chan).
		Re claim 17, Papasakellariou teaches that the received uplink signal includes reference signal such as DMRS (Par 0070, Par 0074-0075, Par 0143).
		Papasakellariou does not explicitly disclose to remove the resource elements having at least one of phase tracking reference signals (PTRS), demodulation reference signals (DMRS), and resource elements indicating discontinuous transmission (DTX).
		Chan teaches to remove resource elements containing reference signals (providing reference symbols to channel estimator, 230, Fig. 2) from the uplink transmission to calculate channel estimation (Fig. 2, Par 0024).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Papasakellariou by including the steps to remove resource elements containing reference signals from the uplink transmission, as taught by Chan for the purpose of providing an improved detection process to properly determine/decode uplink signals, as taught by Chan (Par 0015-0016).
		Papasakellariou teaches to transmit DMRS in uplink signal and Chan teaches to remove reference symbols to calculate channel estimation. Therefore, Papasakellariou in view of Chan is capable of removing the resource elements having at least one of phase tracking reference signals (PTRS), demodulation reference signals (DMRS), and resource elements indicating discontinuous transmission (DTX) and it would have been obvious to do so to properly calculate channel estimation.
11.	Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kerhuel (US 9325451 B1, hereinafter referred to as Kerhuel) in view of Boudreau et al (US 20120184218 A1, hereinafter referred to as Boudreau).
		Re claim 22, Kerhuel teaches a method of network communication (Abstract), comprising:
	(i) detecting a second processing type (processing type to decode LTE PUCCH signal disclosed in Fig. 4) from a first (conventional decoding process disclosed in Fig. 3) and a third processing types (decoding process for other channels as disclosed in Col 2, Line 37-48) associated with a received uplink transmission (PUCCH) (Fig. 3-4, Col 2, Line 37-48, Col 4, Line 48-54, Col 7, Line 19-43, Col 8, Line 13-54);
	(ii) despreading the received uplink transmission to produce despread bits (despreading the received signal by the despreading unit 33, Fig. 4) (Fig. 3-4, Col 4, Line 66-67, Col 5, Line 1-3, Col 5, Line 64-67, Col 6, Line 1-8, Col 7, Line 31-32, Col 9, Line 28-50);
	(iv) descrambling the demodulated bits to produce descrambled bits (descrambler 37 descrambling the demodulated bits/sequence) (Fig. 3-4, Col 5, Line 14-23, Col 6, Line 32-36, Col 7, Line 38-41); and
	(v) processing the descrambled bits to generate uplink control information (UCI) (decoding, encoding the descrambled sequence to obtain CQI) (Fig. 4, Col 7, Line 42-49, Col 7, Line 66-67, Col 8, Line 1-67, Col 10, Line 54-67, Col 11, Line 20-51).		
		Kerhuel does not explicitly disclose
	(iii) soft-demapping the received uplink transmission to produce soft-demapped data in response to computing log-likelihood ratio (LLR);
		Re component (iii), Boudreau teaches 
	(iii) soft-demapping the received uplink transmission to produce soft-demapped data in response to computing log-likelihood ratio (LLR) (demodulator producing soft output values comprising log-likelihood ratios) (Fig. 2, Par 0006, Par 0023, Par 0057-0059).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kerhuel by including soft-demapping the received uplink transmission to produce soft-demapped data in response to computing log-likelihood ratio (LLR), as taught by Boudreau for the purpose of efficiently communicating uplink signals to reduce bandwidth consumption, as taught by Boudreau (Par 0004-0006).
		Kerhuel discloses to descramble the demodulated data. Boudreau teaches that the demodulation of the received uplink signal produces soft output values comprising log-likelihood ratios. Therefore, Kerhuel in view of Boudreau discloses to descramble the soft-demapped data (demodulator producing soft output values, Reference Boudreau) to produce descrambled data.
		Re claim 23, Kerhuel teaches to bypass a reference signal or symbol (RS) remover for skipping removal of resource elements containing reference signals from the uplink transmission (Fig. 3-4, Col 4, Line 48-67, Col 5, Line 1-33, Col 7, Line 19-65 ---- skipping removal of resource elements containing reference signals from the uplink transmission is considered as not performing removal of resource elements containing reference signals. Kerhuel does not perform removal of resource elements containing reference signals from the uplink transmission); and bypass a layer demapper for skipping demap of remaining resource elements of the uplink transmission into two or more layers (Fig. 3-4, Col 4, Line 48-67, Col 5, Line 1-33, Col 7, Line 19-65 ---- skipping demap of remaining resource elements of the uplink transmission into two or more layers is considered as not performing layer demapping of the uplink transmission. Kerhuel does not perform layer demapping of the uplink transmission).
		Re claim 24, Kerhuel teaches to combine the descrambled bits to form combined bits (bits from different hypotheses are provided to the encoder) (Fig. 4, Col 8, Line 1-67, Col 10, Line 54-67, Col 11, Line 20-51).
		Re claim 25, Kerhuel teaches to extract UCI information from the combined bits (encoder extracting CQI information) (Fig. 4-5, Col 8, Line 1-67, Col 10, Line 54-67, Col 11, Line 20-51).
		Re claim 26, Kerhuel teaches to receive the uplink transmission from user equipment in one of a fourth generation (4G) or fifth generation (5G) wireless network (receiving LTE PUCCH signal) (Fig. 3-4, Col 2, Line 37-55, Col 4, Line 48-53, Col 7, Line 19-24).
12.	Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kerhuel and Boudreau as applied to claim 22 above and further in view of Papasakellariou (US 20160295561 A1, hereinafter referred to as Papasakellariou).
		Re claim 27, Kerhuel does not explicitly disclose to receive the received uplink transmission from a wireless network configured for one of 5G NR DFT-s-OFDM or 5G NR CP-OFDM.
		Papasakellariou teaches to receive the received uplink transmission from a wireless network configured for one of 5G NR DFT-s-OFDM or 5G NR CP-OFDM (5G DFT-s-OFDM) (Par 0044, Par 0074, Par 0092).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kerhuel by including the step to receive the received uplink transmission from a wireless network configured for one of 5G NR DFT-s-OFDM or 5G NR CP-OFDM, as taught by Papasakellariou for the purpose of properly decoding uplink signal to determine a codeward of acknowledgement information, as taught by Papasakellariou (Par 0078-0079, Par 0175).







Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473